Sun Capital Advisers LLC Code of Ethics I.INTRODUCTION AND STANDARDS OF CONDUCT This Code of Ethics (“Code”) sets forth standards of conduct and governs personal trading in securities and certain other activities by access persons of Sun Capital Advisers LLC (“Sun Capital”) and, in some circumstances, family members and others in a similar relationship to Sun Capital access persons.Access persons are encouraged to bring any questions about this Code to the Compliance Review Office. A.Fiduciary Duty The valid interests of Sun Capital and its customers always take precedence over the personal interests of Sun Capital personnel. Sun Capital is an investment adviser registered with the United States Securities and Exchange Commission (the “SEC”) under the Investment Advisers Act of 1940, as amended (the “Advisers Act”).Sun Capital access persons owe a fiduciary duty to all Sun Capital clients, including the Sun Capital Advisers Trust, which is an investment company registered with the SEC under the Investment Company Act of 1940, as amended (the “1940 Act”) and any other registered investment company for which Sun Capital serves as the investment adviser (each a “Sun Capital Fund” and collectively the “Sun Capital Funds”). Sun Capital is also an indirect, wholly owned subsidiary of Sun Life Financial Inc. (“Sun Life Financial”), a corporation organized in Canada.This Code supports Sun Life Financial’s Code of Business Conduct in its commitment to fair dealing and integrity on the part of Sun Capital and its access persons, including all Sun Capital access persons who are employees of other companies in the Sun Life Financial group of companies. B.Fair Dealing and Integrity Sun Capital believes that even the appearance of conflict or unethical conduct could damage Sun Capital’s reputation for fair dealing and integrity.The policies in this Code reflect Sun Capital’s desire to detect and prevent both actual and potential conflicts of interest. C.Conduct of Personal Trading Without limiting the fiduciary duty that access persons owe to clients, Sun Capital considers it proper that access persons personally purchase and sell securities in the same marketplace as Sun Capital clients.In making personal investment decisions with respect to any security, however, access persons must use caution to ensure that the prohibitions of this Code are not violated.Moreover, it is not intended that the policies in this Code will specifically address every situation involving personal trading.These policies will be interpreted and applied, and exceptions and amendments may be made, by Sun Capital in a manner considered fair and equitable, but in all cases placing the interests of Sun Capital clients first.Accordingly, technical compliance with the requirements of this Code will not insulate access persons from scrutiny of, and sanctions for, personal securities transactions that indicate abuse of their fiduciary duty to any Sun Capital client. D.Compliance with Federal Securities Laws Access persons are required to comply with applicable provisions of the Federal securities laws as defined in this Code.Section 206 of the Advisers Act provides that it is unlawful for Sun Capital, in connection with the purchase or sale of a security held or to be acquired by a Sun Capital client: 1. To employ any device, scheme or artifice to defraud any client or prospective client; 2. To engage in any transaction, practice or course of business which operates as a fraud or deceit upon any client or prospective client; or 3. To engage in any act, practice or course of business which is fraudulent, deceptive or manipulative. In addition, Section 204A of the Advisers Act requires Sun Capital to establish written policies and procedures reasonably designed to prevent the misuse in violation of the Advisers Act or Securities Exchange Act of 1934, as amended (“1934 Act”) or rules or regulations thereunder of material, non-public information by Sun Capital or any person associated with Sun Capital. Pursuant to Section 204A, the SEC adopted Rule 204A-1 which requires Sun Capital to maintain and enforce a written code of ethics. Similarly Section 17(j) of the 1940 Act and Rule 17j-1 thereunder provides that it is unlawful for any affiliated person of Sun Capital in connection with the purchase or sale, directly or indirectly, by such person of a security held or to be acquired by an investment company: 1To employ any device, scheme or artifice to defraud such investment company; 2 To make any untrue statement of a material fact to the investment company or omit to state a material fact necessary in order to make the statements made to the investment company, in light of the circumstances under which they are made, not misleading; 3 To engage in any act, transaction, practice or course of business that operates or would operate as a fraud or deceit upon any such investment company; or 4 To engage in any manipulative practice with respect to such investment company In addition, access persons are required to comply with the policies and procedures adopted by Sun Capital and the Sun Capital Funds under the Federal securities laws, and any policies and procedures that are adopted by Sun Capital’s affiliates in the Sun Life Financial group of companies and applicable to access persons.Such policies and procedures include Sun Capital’s Policy for Prevention of Misuse of Material Nonpublic Information and Sun Life Financial’s Confidentiality and Insider Trading Policy. E.
